 

Exhibit 10.2

 

BERKSHIRE BANCORP INC.

160 Broadway

New York, NY 10038

 

March 25, 2013

 

Mr. Steven Rosenberg

57 Fairview Avenue

Port Washington, NY 11050

 

Dear Steven:

 

On behalf of the Board of Directors of Berkshire Bancorp Inc., I want to thank
you for the years of dedicated service to and achievements for the Company. This
letter will serve as a separation agreement between you (“Employee” or “he” if
referring back to Employee, or “you”) and Berkshire Bancorp Inc. (“Employer” or
the “Company”).

 

1.   Separation. You hereby acknowledge that your employment with the Company
shall end effective March 31, 2013 (provided that if the Company’s Annual Report
on Form 10-K is not filed on or before March 31, 2013, your employment shall end
on the earlier of the date the 10-K is filed and April 15, 2013) (the
“Separation Date”) due to your choice to retire from employment. You further
acknowledge that, after the Separation Date, you shall not represent yourself as
being an employee, officer, agent or representative of the Company for any
purpose. The Separation Date shall be the termination date of your employment
for purposes of participation in and coverage under all benefit plans and
programs sponsored by or through the Company, except as otherwise provided
herein, or under the terms of the benefit plans, or as required by law. You
acknowledge that such representations constitute a material inducement for the
Company to provide you the payments and benefits pursuant to Paragraph 2 of this
Agreement.

 

2.    Consideration. In consideration for Employee’s general release and waiver
of claims as provided in Paragraphs 3 and 4 hereof and Employee’s execution of
this Agreement and per compliance with the other terms of, and commitments
described in, this Agreement, the Company agrees that within ten (10) days after
the Effective Date (defined below in Paragraph 10) of this Agreement:

 

a.      The Company shall pay to the Employee the sum of $200,000, less tax
withholding and deductions required by law.

 

 

 

 

b.       Employee acknowledges that the Company has paid for Employee’s health
insurance benefit through December 31, 2013.

 

c.      Nothing in this Section 2 shall affect Employee’s rights under COBRA.

 

3.   General Release of all Claims.

 

a.       In General: In exchange for the Company’s commitments contained in this
Agreement, including the payments and benefits referred to in Paragraph 2 above,
Employee shall irrevocably, completely, and unconditionally release any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever
(based upon any legal or equitable theory, whether contractual, common law, or
statutory), known or unknown, that he may have against the Company and other
parties, as set forth in (b) below, from the beginning of time through the
Effective Date of this Agreement. It is understood and agreed that Employee’s
general release of all claims is for himself and for his heirs, executors,
administrators, trustees, agents, legal representatives and assigns (hereafter
collectively referred to as the “Employee Releasers”);

 

b.       Released Parties: The Released Parties shall be the Company, all
related companies, parent corporations, subsidiaries, divisions, affiliated
entities, control group members, partnerships, or joint ventures, and, with
respect to each of them, their predecessors and successors; and, with respect to
each such entity, all of its past and present employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit and/or pension plans or funds (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons, including officers, managers, supervisors, employees or assigns, acting
by, through, under or in concert with any of the persons or entities listed in
this subsection (the “Released Party” or “Released Parties”);

 

c.       Claims Released: Employee understands and agrees that he shall be
releasing all known and unknown claims, promises, causes of action, or similar
rights of any type that he may have (the “Claims”) against any Released Party,
through the Effective Date of this Agreement, but excluding those Claims set
forth in (d) below. Employee further understands that the Claims he shall
release may arise under many different laws (including statutes, regulations, or
other administrative guidance, and common law doctrines), including, but by no
means limited to: (i) any claim under the Age Discrimination in Employment Act,
as amended, and/or the Older Workers Benefit Protection Act which laws prohibit
discrimination on account of age; (ii) any claim under Title VII of the Civil
Rights Act of 1964, as amended, which, among other things, prohibits
discrimination/retaliation on account of race, color, religion, sex, and
national origin; (iii) any claim under the Americans with Disabilities Act
(“ADA”) or Sections 503 and 504 of the Rehabilitation Act of 1973, each as
amended; (iv) any claim under the Employee Retirement Income Security Act of
1974, as amended (excluding claims for accrued, vested benefits under any
employee pension benefit plan of the Company or the Released Parties in
accordance with the terms of such plan and applicable law); (v) any claim under
the Family and Medical Leave Act; (vi) any claim or other action under the
National Labor Relations Act, as amended; (vii) any claim under Sections 1981
through 1988 of Title 42 of the United States Code; (viii) any claim under the
New York State Human Rights Law, the New York State Executive Law, the New York
State Labor Law, the New York City Administrative Code; (ix) any other claim of
discrimination, harassment, and/or retaliation in employment (whether based on
federal, state or local law, regulation, or decision); (x) any other claim
(whether based on federal, state or local law, statutory or decisional, and/or
federal or state common law) arising out of the terms and conditions of your
employment with and termination from the Company and/or the Released Parties;
(xi) any claims for wrongful discharge, whistle blowing, constructive discharge,
breach of contract (express or implied), detrimental reliance, defamation,
fraud, emotional distress, compensatory or punitive damages, and/or equitable
relief; (xii) any claims under federal, state, or local occupational safety and
health laws or regulations, all as amended; and (xiii) any claim for attorneys’
fees, costs, disbursements and/or the like;

 

2

 

 

d.      Claims Not Released: Notwithstanding the foregoing, Employee shall not
be releasing any claim that relates to: (i) his right to enforce this Agreement;
(ii) his rights, if any, to unemployment or workers’ compensation benefits,
(iii) any, rights or claims which may arise or accrue after the Effective Date
of this Agreement; (iv) his right to receive any benefits vested under any
employee benefits plan, or (v) any claims or rights which cannot be waived by
law.

 

 

e.      Waiver: By virtue of the foregoing, Employee acknowledges that he cannot
benefit monetarily from any claims otherwise released by this Agreement and he
further agrees that he has waived any right to equitable relief that may have
been available to him (including, without limitation, reinstatement) with
respect to any claim or cause of action released herein. Therefore, he agrees
that he will not accept any award or settlement from any source or proceeding
(including but not limited to any proceeding brought by any other person or by
any governmental agency) with respect to any claim or right he shall waive or
release as described in this Agreement.

 

f.      Preservation of Rights: Nothing in this Agreement, however, shall be
construed to prevent Employee from filing a Charge with, or participating in an
investigation conducted by, any governmental agency, including, federal, state,
or city fair employment practices agencies, to the extent required or permitted
by law. Nevertheless, as set forth in (e) above, by signing this Agreement,
Employee acknowledges and agrees that he shall be waiving any and all
entitlement to seek monetary damages, equitable relief, and/or reinstatement
with respect to any claims or causes of action released and/or waived as
described in this Agreement.

 

4.   No Consideration Absent Execution of This Agreement: Employee agrees and
acknowledges that the payment or benefits provided for in Paragraph 2 exceed any
sums, benefits, or thing of value to which Employee would otherwise be entitled
under any policy, plan, and/or procedure or any agreement with the Company
and/or its subsidiaries and affiliates. Employee acknowledges and agrees that
the payment and benefits under this Agreement shall be in full discharge of any
and all obligations and liabilities of the Company and the Released Parties with
respect to any severance plans, oral understandings, policies or procedures
between Employee, Employer and/or the Released Parties (with exception of claims
for accrued vested benefits under any employee pension benefit plan provided by
the Company or the Released Parties in accordance with the terms of such plans,
applicable law or this Agreement).

 

3

 

 

5.   Cooperation:

 

a.      You agree that you will assist the Company, upon request and without
compensation through May 15, 2013, with (i) the March 31 quarterly filings
required by the Federal Reserve Bank of New York, (ii) the March 31 quarterly
payroll tax filings, and (iii) the March 31 quarterly report on Form 10-Q. 

 

b.      You agree that, after the date specified in Section 5a, you will respond
in good faith to any reasonable information request by the Company with respect
to matters handled by you or under your supervision while an employee of the
Company or to which you may otherwise have knowledge, provided each such
response does not require an expenditure of more than one hour of time.

 

c.       (i) You agree pursuant to any reasonable request, that you will
cooperate with the Company and its respective counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during your employment in which you were involved or of which you
have knowledge. Upon presentation of receipts, all reasonable expenses incurred
by Employee in connection with such cooperation with the Company and its counsel
shall be reimbursed by the Company.

 

(ii) To the extent such cooperation requires preparation for, and attendance at,
a deposition or any other formal proceeding, Employee shall be compensated at a
customary rate.

 

6.   Confidential Information. You acknowledge that during the course of your
employment with the Company, you have had access to information relating to the
Company and its business that is not generally known by persons not employed by
the Company and that could not easily be determined or learned by someone
outside of the Company. Except as required by law, you agree not to disclose or
use such Confidential Information at any time in the future.

 

7.   Non-Disparagement. You agree that you will not disparage (or induce or
encourage others to publicly or privately disparage) the Company or any of its
directors, officers or employees. The Company, on behalf of its directors,
officers and employees agrees not to disparage (or induce or encourage others to
publicly or privately disparage) Employee. For purposes of this Agreement, the
term “disparage” means comments or statements to the press and/or media, or to
any individual or entity with whom the Company or Employee has a business,
donor/donee or recipient relationship, which would adversely affect that
relationship or the reputation of Employee or of the Company or its past or
present directors, officers, employees, agents or representatives.

 

8.   Return of Property. You represent that you have returned (or will return
not later than your Separation Date) to the Company all property belonging to
the Company, including but not limited to keys, identification card, and any
other the Company property in your possession.

 

4

 

 

9.   Agreement Acceptance, and Effective Date.

 

a.       You shall have twenty-one (21) calendar days from the date of receipt
to consider the terms and conditions of this Agreement. You may accept this
Agreement by fully executing the same and returning it no later than April 15,
2013 to Berkshire Bancorp Inc., 160 Broadway, New York, NY 10038, Attention:
Board of Directors. It is understood and agreed that this Agreement shall not be
effective until the eighth day after you have executed and returned it to the
Company.

 

b.      After fully executing the Agreement, if you change my mind, you shall
have seven (7) calendar days (the “Revocation Period”) to revoke this Agreement
and General Release and Waiver by indicating your decision to do so in writing,
and delivering it to the Company at the above address;

 

c.       In the event that you timely submit a signed Agreement and do not
revoke it during the Revocation Period, the Agreement shall become effective on
the eighth (8th) calendar day after the Agreement is executed (“Effective
Date”);

 

d.      Consequences of Non-Acceptance or Revocation. In the event that you do
not accept this Agreement or in the event that you timely revoke this Agreement
in the manner set forth above, the terms of this Agreement shall immediately
become null and void and the Company will have no obligation to provide you the
payments and benefits set forth in Paragraph 2 above, provided, however, that
your resignation from corporate offices and directorships that you hold with the
Company and its affiliates shall remain in full force and effect, unaffected by
such Non-Acceptance or Revocation.

 

10.  Severability. If any provision of this Agreement shall be held by a court
of competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect. However, illegality or unenforceability of such
provision shall have no effect upon, and shall not impair, the enforceability of
any other provision of this Agreement. Further, if a court should determine that
any portion of this Agreement is overbroad or unreasonable, such provision shall
be given effect to the maximum extent possible by narrowing or not enforcing
that part of the provision found overbroad or unreasonable.

 

11.  Non-Admissions and Understandings. This Agreement is not intended, and
shall not be construed, as an admission that Employee or either the Company
and/or the Released Parties have violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against the other. The parties agree that this
Agreement may only be used as evidence in a subsequent proceeding in which the
parties allege a breach of this Agreement. Nothing herein is intended to
preclude the Company or Employee from providing truthful information to any
government, regulatory, or self-regulatory agency, or in response to legal
process or discovery regular on its face.

 

12.  Governing Law. Except as may be preempted by federal law, this Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts of law principles, and the parties in any action arising out of this
Agreement shall be subject to the jurisdiction and venue of the federal and
state courts, as applicable, in the County of New York, State of New York.

 

5

 

 

13.  Affirmations.

 

a.      Employee acknowledges that he has no accrued but unused vacation.

 

b.      Except for any vested pension benefits, Employee affirms, subject to
this Agreement, that he has been paid and/or has received all leaves (paid or
unpaid), compensation, wages for hours worked, bonuses, and/or benefits to which
he may have been entitled during the period of employment with the Company.

 

14.  Acknowledgments. You, the Employee acknowledge that:

 

a.      You have carefully read this Agreement in its entirety;

 

b.      You have had an opportunity to consider fully the terms of this
Agreement for at least twenty-one (21) calendar days;

 

c.      You have been advised by the Company, in writing, to consult with an
attorney of your choosing in connection with this Agreement;

 

d.      You fully understand the significance of all of the terms and conditions
of this Agreement and you have discussed it with your independent legal counsel,
and/or union representative of your choosing, or have had a reasonable
opportunity to do so;

 

e.      You have had answered to your satisfaction any questions you have asked
with regard to the meaning and significance of any of the provisions of this
Agreement;

 

f.      You are signing this Agreement voluntarily and of your free will and
assent to all the terms and conditions contained herein.

 

15.  Binding Effects. This Agreement is binding upon, and shall inure to the
benefit of the parties and their respective heirs, executors, administrators,
successors and assigns.

 

16.  Complete Agreement. Except for benefit plan documents by which Employee has
been covered during his employment by the Company, which shall be deemed to
survive Employee’s separation, this Agreement constitutes the complete
understanding between the parties and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between the parties.
No other promises or agreements shall be binding unless in writing and signed
after the Effective Date by the parties to be bound thereby. The headings and
captions in this Agreement are provided for ease of reference and convenience
only and should not be employed in the construction of the Agreement. This
Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument.

 

6

 

 

Once again, we thank you for your years of service and your accomplishments on
behalf of the Company. We wish you all the best in the future.

 

  Very truly yours,       /s/ Moses Marx       Moses Marx   Chairman of the
Board

 

ACCEPTED AND AGREED:           /s/ Steven Rosenberg           STEVEN ROSENBERG  
 

 

7

 

